Title: To Benjamin Franklin from John Hughes with Franklin’s Receipt, [24 March 1757]
From: Hughes, John,Franklin, Benjamin
To: Franklin, Benjamin


The minutes of the Society of Arts (see above, VI, 186–9 n) for the meeting of Sept. 7, 1757, note that Franklin attended and read the extract of a letter from John Hughes printed as No. I below; that Franklin paid in the donation; and that the Society voted their thanks to Hughes for his gift and to Franklin for his trouble. The date on Franklin’s autograph receipt to Hughes, printed as No. II below, suggests the probable date of the original letter.
 

I
[March 24, 1757]
I herewith put into your Hands Thirty two Dollars which I desire you to present to the Society you mentioned to me some time ago, and be pleased to let them know I commit it to their Direction to be laid out either for the good of Great Britain or America as they think proper.


II
Receiv’d March 24. 1757 of Mr. John Hughes Thirty-two Dollars, being his Present to the Society for Promoting Arts and Manufactures; and Eight Dollars to be laid out in a Thermometer and Barometer, per me
B Franklin

